Per Curiam.

The amount sought in the complaint was within the monetary jurisdiction of the City Court of Bye (O’Farrell v. Martin, 161 Mise. 353). However, in the absence of any showing of consent of the parties, the court was without jurisdiction to render decision herein after 30 days from the time when the case was submitted (HCCA, § 1304), and the judgment entered thereon was a nullity (cf. Patrzykowski v. Mursten, 250 App. Div. 355; Smith v. Weitz, 14 Misc 2d 519).
The judgment should be unanimously reversed, without costs, and a new trial ordered.
Concur — Martuscello, Groat and Coyle, JJ.
Judgment reversed, etc.